IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,795-01


                 EX PARTE MELECIO SANTANA DELACRUZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W12-62922-T(A) IN THE 283RD DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to seventy-five

years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Delacruz v. State, No.

05-14-01013-CR (Tex. App.—Dallas Apr. 28, 2016) (not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant raises four grounds of ineffective assistance of counsel. The record contains no

findings or recommendations from the trial court. Applicant has alleged facts that, if true, might

entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.
                                                                                                       2

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: July 28, 2021
Do not publish